
	

113 HRES 279 IH: Expressing the sense of the House of Representatives that allocating the appropriate resources to wildland fire management is needed to protect the environment, the economy, and the people of the United States, and for other purposes.
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Tipton (for
			 himself, Mr. Pearce,
			 Mrs. Lummis,
			 Mr. Coffman,
			 Mr. Lamborn, and
			 Mr. Gardner) submitted the following
			 resolution; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that allocating the appropriate resources to wildland fire
		  management is needed to protect the environment, the economy, and the people of
		  the United States, and for other purposes.
	
	
		Whereas the thoughts and prayers of the Members of the
			 House of Representatives go out to individuals and families who have lost loved
			 ones and homes to wildfire;
		Whereas the Members of the House of Representatives
			 express the utmost gratitude to wildland fire firefighters and first responders
			 who bravely protect life and property;
		Whereas nearly 10 million acres of land burned in the
			 United States in 2012;
		Whereas the acreage burned by wildfires has steadily
			 increased over the past decade;
		Whereas the most destructive fire in the history of the
			 State of Colorado and the largest fire in the history of the State of New
			 Mexico destroyed hundreds of homes and hundreds of thousands of acres of
			 wildlife habitat in 2012;
		Whereas Federal forest and land management officials
			 continue to request fewer funds to fight wildfires;
		Whereas the funding available for wildland fire
			 suppression in the Wildland Fire Management Account of the Forest Service was
			 cut by $461 million from fiscal year 2011 to fiscal year 2013;
		Whereas the Wildland Fire Hazardous Fuels Reduction
			 Account of the Forest Service was cut by $22 million from fiscal year 2011 to
			 fiscal year 2013 and the latest budget request asks for another $116 million
			 decrease;
		Whereas the Collaborative Forest Restoration Program, a
			 program that benefits local economies and improves the overall health of the
			 landscape, has taken a 20 percent cut in funding over the past 2 years;
		Whereas senior Forest Service officials have described a
			 Federal land management system hamstrung by “analysis paralysis”;
		Whereas decades of Federal mismanagement have increased
			 fuel loads on Federal forest land and led to increased risk of catastrophic
			 wildfire;
		Whereas the Forest Service has replaced responsible,
			 environmentally sound timber thinning with allowing fires to burn through
			 overcrowded forests;
		Whereas the bark beetle epidemic has destroyed 40 million
			 acres of forest in North America; and
		Whereas academic studies indicate that
			 bark-beetle-infected trees can still be salvaged for timber to be used in mills
			 and contribute to small businesses and local economies: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)allocating the appropriate resources to
			 wildland fire management is needed to protect the environment, the economy, and
			 the people of the United States;
			(2)the bravery of the
			 men and women who risk their lives to extinguish these conflagrations should
			 never be questioned;
			(3)a
			 healthy forest policy must include prescribed thinning;
			(4)funding to fight
			 and prevent wildfires is essential to public safety, environmental protection,
			 and economic growth;
			(5)people who live in or near national forests
			 in the United States have a right to expect the greatest possible protection
			 for their homes and property;
			(6)the Government
			 should not continue to acquire more land when hundreds of millions of acres
			 already controlled by the Government are mismanaged; and
			(7)the Forest Service should proactively
			 manage Federal forest lands in a manner that—
				(A)protects life and
			 property;
				(B)prevents
			 catastrophic wildfire;
				(C)promotes forest
			 and watershed health; and
				(D)creates jobs and
			 economic development in the forest products industry.
				
